Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-20-00173-CV

                                          IN RE Jack MILLER

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

Delivered and Filed: April 1, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 23, 2020, relator filed a petition for writ of mandamus. Mandamus is an

extraordinary remedy, available only when the relator can show (1) the trial court clearly abused

its discretion or violated a duty imposed by law; and (2) there is no adequate remedy by way of

appeal. Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). After

considering the petition and the record, this court concludes relator did not show he is entitled to

the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P.

52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2020-CI-00880, styled The State of Texas v. Jack Miller, pending in the
150th Judicial District Court, Bexar County, Texas, the Honorable David A. Canales presiding.